             Case 5:19-cv-04183-MAK Document 89 Filed 06/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMARCUS FENNELL                                : CIVIL ACTION
                                                :
                       v.                       : NO. 19-4183
                                                :
CHARLES HORVATH, et al.                         :


                                            ORDER
        AND NOW, this 23rd day of June 2020, upon considering the Defendants’ Motion in

limine to preclude evidence of discipline upon Officer Colarusso (ECF Doc. No. 71), Plaintiff’s

Response (ECF Doc. No. 79), and for reasons in the accompanying Memorandum, it is

ORDERED the Defendants’ Motion (ECF Doc. No. 71) is GRANTED in part and DENIED in

part:

        1.       The parties may address Officer Colarusso’s earlier use of the term “snitch” to

refer to incarcerated persons who “filed a slip” or grieved his conduct and what may happen to

those persons including those referenced in a disciplinary review and may introduce documents

referencing his use of the term “snitch” redacting for all other purposes; and,

        2.       Unless the Defendants open the door, the Plaintiff may not otherwise refer to any

other aspect of Defendant Colarusso’s disciplinary records, including evidence of discipline upon

him, as they do not tend to evidence intent or motive, are not evidence of habit, and their

probative value is outweighed by their prejudicial effect.



                                                      ____________________
                                                      KEARNEY, J.
